Case 3:19-cv-00665-BEN-NLS Document 21-1 Filed 07/10/20 PageID.441 Page 1 of 5




                           Exhibit A
  Case 3:19-cv-00665-BEN-NLS Document 21-1 Filed 07/10/20 PageID.442 Page 2 of 5
THERESA BROOKE, Plaintiff, v. IA LODGING SANTA CLARA..., Slip Copy (2020)
2020 WL 3833287

                                                                   But, according to Brooke, “the sole ADA accessible rooms
                                                                   offered by [IA Lodging] are the standard rooms.” Id. Thus,
                 2020 WL 3833287
                                                                   Brooke alleges that she was deterred because IA Lodging did
    Only the Westlaw citation is currently available.
                                                                   not have comparably luxurious ADA-accessible rooms for
     United States District Court, N.D. California.
                                                                   rent. During Brooke’s most recent trip, she did not visit the
          THERESA BROOKE, Plaintiff,                               Hyatt because “[IA Lodging] has not remediated, and Plaintiff
                     v.                                            therefore remains deterred.” Id. ¶ 11.
    IA LODGING SANTA CLARA LLC, Defendant.
                                                                   B. Procedural History
                  Case No. 19-cv-07558-NC
                                                                   On November 17, 2019, Brooke filed this action against IA
                              |
                                                                   Lodging, alleging violations of Title III of the Americans with
                        07/08/2020
                                                                   Disabilities Act (“ADA”), 42 U.S.C. §§ 12182(a), 12182(b)
                                                                   (2)(A)(iv) and the 2010 ADA Standards, as well as the
NATHANAEL M. COUSINS, United States Magistrate                     California Unruh Civil Rights Act (“Unruh Act”), Cal. Civ.
Judge                                                              Code §§ 51, 52. Dkt. No. 1 ¶¶ 3, 20. On February 28,
                                                                   2020, IA Lodging filed their first motion to dismiss and to
     ORDER GRANTING MOTION TO DISMISS                              declare plaintiff a vexatious litigant. Dkt. No. 13. The Court
       WITH LEAVE TO AMEND; DENYING                                denied the motion without prejudice based on Brooke’s stated
      MOTION TO DECLARE PLAINTIFF A                                intention to amend the complaint. Dkt. No. 15.
      VEXATIOUS LITIGANT Re: Dkt. No. 21
                                                                   On April 3, 2020, Brooke filed her first amended complaint
 *1 Before the Court is defendant IA Lodging Santa Clara           alleging the same claims as the original complaint. See Dkt.
LLC’s motion to dismiss plaintiff Theresa Brooke’s first           No. 20. On April 17, 2020, IA Lodging filed the instant
amended complaint and declare her a vexatious litigant. Dkt.       motion to dismiss and to declare plaintiff a vexatious litigant.
No. 21. The Court finds that the complaint fails to state          Dkt. No. 21.
sufficient facts to (1) confer standing; (2) state an ADA claim;
and (3) state an Unruh Act violation. Accordingly, the Court       All parties have consented to the jurisdiction of a magistrate
GRANTS IA Lodging Santa Clara LLC’s motion to dismiss              judge under 28 U.S.C. § 636(c). Dkt. Nos. 9, 10.
Brooke’s ADA claim and GRANTS Brooke leave to amend
the complaint.
                                                                   II. Legal Standard

I. Background                                                      A. Rule 12(b)(1)
                                                                   The question of standing is “an essential and unchanging
A. Factual Allegations                                             part of the case-or-controversy requirement of Article III [of
Plaintiff Theresa Brooke, a resident of Arizona, is legally        the U.S. Constitution].” Lujan v. Defenders of Wildlife, 504
disabled and uses a wheelchair. FAC ¶ 1. Defendant IA              U.S. 555, 560 (1992). Because standing is a jurisdictional
Lodging Santa Clara LLC does business as a hotel, the Hyatt        issue, it is properly addressed under a Rule 12(b)(1) motion.
Regency Santa Clara (“the Hyatt”). Id. ¶ 2. Brooke and her         Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004).
husband allege that they frequently travel to California “for      A court will dismiss a party’s claim for lack of subject
purposes of leisure travel, hearings, settlement conferences,      matter jurisdiction “only when the claim is so insubstantial,
ENE conferences, joint site inspections and to determine           implausible, foreclosed by prior decisions of th[e Supreme]
if various hotels across the Country comply with disability        Court, or otherwise completely devoid of merit as not to
access laws.” Id. ¶ 8. Brooke and her husband are planning         involve a federal controversy.” Steel Co. v. Citizens for a
to visit the Bay Area over the next several months and             Better Env't, 523 U.S. 83, 89 (1998) (citation and quotation
went online to IA Lodging’s website to rent rooms. Id.             marks omitted); see Fed. R. Civ. P. 12(b)(1). In order to satisfy
¶¶ 7, 10. She wanted to rent the Hyatt’s Executive Suite,          Article III’s standing requirements, a plaintiff must show “(1)
which offers “more living space, better views and more             it has suffered an ‘injury in fact’ that is (a) concrete and
luxurious amenities than [the] standard rooms.” Id. ¶ 10.          particularized and (b) actual or imminent, not conjectural or



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
  Case 3:19-cv-00665-BEN-NLS Document 21-1 Filed 07/10/20 PageID.443 Page 3 of 5
THERESA BROOKE, Plaintiff, v. IA LODGING SANTA CLARA..., Slip Copy (2020)
2020 WL 3833287

hypothetical; (2) the injury is fairly traceable to the challenged     advantages, or accommodations of any place of public
action of the defendant; and (3) it is likely, as opposed to           accommodation.” 42 U.S.C. § 12182(a).
merely speculative, that the injury will be redressed by a
favorable decision.” Friends of the Earth, Inc. v. Laidlaw             There are two ways to demonstrate standing under the ADA.
Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000).                A plaintiff must show that she has either (1) suffered an
                                                                       “injury-in-fact coupled with an intent to return,” or (2) is
                                                                       deterred from returning to the premises. Chapman v. Pier 1
B. Rule 12(b)(6)                                                       Imports (U.S.), Inc., 631 F.3d 939, 944 (9th Cir. 2011).
 *2 A motion to dismiss for failure to state a claim under
Rule 12(b)(6) tests the legal sufficiency of a complaint.              A barrier causes an ADA injury when it interferes with the
Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). On                plaintiff’s full and equal enjoyment of the facility on account
a motion to dismiss, all allegations of material fact are              of her particular disability. Id. at 947. “Because the ADAAG
taken as true and construed in the light most favorable to             establishes the technical standards required for ‘full and equal
the plaintiff. Cahill v. Liberty Mutual Ins. Co., 80 F.3d at           enjoyment,’ if a barrier violating these standards relates to a
336, 337– 38 (9th Cir. 1996). The Court, however, need                 plaintiff’s disability, it will impair the plaintiff’s full and equal
not accept as true “allegations that are merely conclusory,            access, which constitutes ‘discrimination’ under the ADA.”
unwarranted deductions of fact, or unreasonable inferences.”           Id.
In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.
2008). Although a complaint need not allege detailed factual           To establish deterrence, a plaintiff must allege “actual
allegations, it must contain sufficient factual matter, accepted       knowledge of illegal barriers at a public accommodation to
as true, to “state a claim to relief that is plausible on its face.”   which he or she desires access” and that a defendant’s “failure
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A                to comply with the ADA deters him or her from making use
claim is facially plausible when it “allows the court to draw          of the defendant’s facility.” Civil Rights Educ. & Enf’t Ctr.
the reasonable inference that the defendant is liable for the          v. Hosp. Properties Tr. (CREEC), 867 F.3d 1093, 1098 (9th
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678              Cir. 2017); see also Chapman, 631 F.3d at 949 (“A disabled
(2009).                                                                individual also suffers a cognizable injury if he is deterred
                                                                       from visiting a noncompliant public accommodation because
If a court grants a motion to dismiss, leave to amend should           he has encountered barriers related to his disability there.”).
be granted unless the pleading could not possibly be cured
by the allegation of other facts. Lopez v. Smith, 203 F.3d             Brooke alleges that IA Lodging’s failure to provide “the same
1122, 1127 (9th Cir. 2000). However, a court “may exercise             room-type choices to disabled persons as it does for able-
its discretion to deny leave to amend due to ‘repeated failure         bodied persons” was an accessibility barrier that prevents her
to cure deficiencies by amendments previously allowed,                 full and equal enjoyment of the hotel. FAC ¶ 4.
undue prejudice to the opposing party..., [and] futility of
amendment.’ ” Carvalho v. Equifax Info. Servs., LLC, 629               Section 224.5 of the 2010 ADA Standards does not require
F.3d 876, 892–93 (9th Cir. 2010).                                      a hotel to offer accessible rooms that are identical to non-
                                                                       accessible rooms, but instead requires that accessible rooms
                                                                       be “dispersed among the various classes of guest rooms” and
III. Discussion
                                                                       “provide choices of types of guest rooms, number of beds,
A. Americans with Disabilities Act                                     and other amenities comparable to the choices provided to
IA Lodging argues that Brooke’s ADA claim must be                      other guests.” 2010 ADA Standards § 224.5. Additionally,
dismissed because she (1) lacks Article III standing to bring          Section 224.5 provides that “guest rooms shall be dispersed
her claim and (2) fails to state a claim under the ADA. Dkt.           in the following priority: guest room type, number of beds,
No. 21 at 5.                                                           and amenities.” Id. (emphasis added). Brooke alleges that “the
                                                                       sole ADA accessible rooms offered by [the Hyatt] are the
The ADA provides that “[n]o individual shall be                        standard rooms” and that “the Executive Suite she wanted to
discriminated against on the basis of disability in the full and       rent has “more living space, better views and more luxurious
equal enjoyment of the goods, services, facilities, privileges,        amenities than [the Hyatt]’s standard rooms” but are not ADA
                                                                       accessible. FAC ¶ 10. On a motion to dismiss, the Court must



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
  Case 3:19-cv-00665-BEN-NLS Document 21-1 Filed 07/10/20 PageID.444 Page 4 of 5
THERESA BROOKE, Plaintiff, v. IA LODGING SANTA CLARA..., Slip Copy (2020)
2020 WL 3833287

accept Brooke’s factual allegations as true. See Cahill, 80        finds that Brooke lacks standing and GRANTS IA Lodging’s
F.3d at 337–38. Here, because there are allegedly no ADA-          motion to dismiss with leave to amend as the pleading could
accessible rooms comparable to the Executive Suites in terms       possibly be cured by the allegation of other facts. See Lopez,
of room type and amenities, Brooke alleges enough facts to         203 F.3d at 1127.
plausibly suggest that the Hyatt failed to satisfy § 224.5.

 *3 Citing Access Now, Inc. v. Southwest Airlines, Co., 227        B. The Unruh Act
F. Supp. 2d 1312, 1321 (S.D. Fla. 2002), IA Lodging argues         Brooke’s claim under the Unruh Act is a state law claim.
that Brooke’s alleged injury is hypothetical because she fails     See Cal. Civ. Code §§ 51, 52. Because the Court dismissed
to show the website impedes her use and enjoyment of the           the ADA claim, over which it has original jurisdiction, the
Hotel facilities. Dkt. No. 13 at 6. In that case, the Southern     Court declines to exercise supplemental jurisdiction over
District of Florida granted a defendant’s motion to dismiss        the remaining Unruh Act claim. See 28 U.S.C. 1367(c)
because the “plaintiff failed to establish a nexus between         (3). The Court, however, nonetheless offers the following
southwest.com and any restriction on the full enjoyment of         observations regarding Brooke’s Unruh Act claim.
a physical, concrete place of public accommodation.” Id.
(citation omitted). As an initial matter, however, Access Now      The Unruh Act is limited in scope to “[a]ll persons within
is an out-of-circuit district court case and is therefore not      the jurisdiction of this state.” Cal. Civ. Code, § 51(b). The
controlling. In any case, unlike the plaintiffs in Access Now,     California Supreme Court has interpreted the phrase “within
who sued Southwest over the allegedly inaccessibility of its       the jurisdiction of this state” in accord with its plain meaning
website, Brooke does not argue that IA Lodging’s website           as “within the state.” Munson v. Del Taco, Inc., 46 Cal. 4th
was inaccessible. Instead, she claims that IA Lodging’s            661, 668 n.4 (2009). Here, Brooke, a resident of Arizona, does
physical hotel facilities were discriminatory because they lack    not claim that she accessed the reservation website within
comparable rooms for disabled individuals.                         California. Instead, she merely alleges that she has a San Jose
                                                                   office. FAC ¶ 1. That bare allegation is not enough to show
Nonetheless, an ADA plaintiff must also allege how “[her]          that she was injured “within the jurisdiction of” California.
disability was affected by [the barrier]” to establish standing.   Cal. Civ. Code § 51(b).
Chapman, 631 F.3d at 954. Here, Brooke fails to allege
sufficient facts on how her particular disability was affected     Accordingly, the Court also GRANTS IA Lodging’s motion
by the lack of accessibility features in the Executive Suite.      to dismiss Brooke’s Unruh Act claim with leave to amend.
She merely alleges that the Executive Suite has “more living
space, better views and more luxurious amenities than [the]
                                                                   C. Vexatious Litigant
standard rooms” but does not clarify how the non-compliance
                                                                   IA Lodging argues that Brooke is a vexatious litigant and
of the Executive Suite affects her personal disability “so
                                                                   should be subject to a pre-filing order placing restrictions on
as to deny [her] the ‘full and equal’ access that would
                                                                   what cases the vexatious litigant may file.
satisfy the injury-in-fact requirement.” Chapman, 631 F.3d
at 954. Brooke does not, for example, explain what types of
                                                                    *4 Such order is “an extreme remedy that should rarely
accessibility features she requires that the Executive Suites
                                                                   be used.” De Long v. Hennessey, 912 F.2d 1144, 1147 (9th
apparently do not have. Because Brooke fails to connect
                                                                   Cir. 1990). The Ninth Circuit established requirements for
her disability to the alleged barrier, she has not established
                                                                   entering such order against vexatious litigant: (1) the litigant
an injury-in-fact nor has she shown she was deterred from
                                                                   must be given notice and opportunity to be heard before
visiting the Hyatt. See Chapman, 631 F.3d at 949 (“A disabled
                                                                   the order is entered; (2) the court must compile an adequate
individual also suffers a cognizable injury if he is deterred
                                                                   record for review, including a list of all filings and motions
from visiting a noncompliant public accommodation because
                                                                   leading to the conclusion that the individual is a vexatious
he has encountered barriers related to his disability there.”).
                                                                   litigant; (3) the court must make substantive findings that the
                                                                   litigant’s filings are frivolous or harassing; and (4) the pre-
Because Brooke fails to establish how the Hyatt’s alleged
                                                                   filing order may not be overly broad, and must be narrowly
non-compliance with the ADA is related to her disability,
                                                                   tailored. Id. at 1148.
she has not shown that IA Lodging interfered with her full
and equal enjoyment of the Hyatt. Accordingly, the Court



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
  Case 3:19-cv-00665-BEN-NLS Document 21-1 Filed 07/10/20 PageID.445 Page 5 of 5
THERESA BROOKE, Plaintiff, v. IA LODGING SANTA CLARA..., Slip Copy (2020)
2020 WL 3833287

                                                                      If Brooke chooses to amend, she must file her amended
Here, IA Lodging has not established the third requirement.
                                                                      complaint by July 22, 2020. The amended complaint may not
Although Brooke has filed numerous lawsuits in this District,
                                                                      add additional claims or parties without further leave of Court.
some of those suits were not frivolous or harassing. More
importantly, the Court has not yet found that this lawsuit
                                                                      IT IS SO ORDERED.
is frivolous or harassing. Indeed, the Court grants leave to
amend because the deficiencies in Brooke’s complaint could
plausibly be cured by additional facts. Because a vexatious           Dated: July 8, 2020
litigant order is such an extreme measure, the Court finds such       _____________________________________
determination premature and DENIES IA Lodging’s motion.               NATHANAEL M. COUSINS

                                                                      United States Magistrate Judge
IV. Conclusion
The Court GRANTS IA Lodging’s motion to dismiss with                  All Citations
leave to amend. The Court DENIES IA Lodging’s request for
an order declaring Brooke a vexatious litigant.                       Slip Copy, 2020 WL 3833287



End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
